             Case 2:19-cv-04034-JMY Document 86 Filed 08/03/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAREN HEPP,                                     :
                                                :
                 Plaintiff                      :
                                                :        CIVIL ACTION
        v.                                      :
                                                :        NO. 19-4034-JMY
FACEBOOK, INC., ET AL.,                         :
                                                :
                 Defendants                     :

                                                ORDER

        AND NOW, this 3rd          day of August, 2020, upon consideration of Defendant WGCZ,

S.R.O.’s (“WGCZ”) Motion to Dismiss the Amended Complaint (ECF No. 77), Plaintiff’s

Opposition to WGCZ’s Motion and Cross-Motion to Amend the Complaint to Add a Count for

Successor Liability and to Add a Party (ECF No. 83), and all documents submitted in support

thereof and in opposition thereto, it is ORDERED that:

        1.       Defendant WGCZ’s Motion to Dismiss (ECF No. 77) is GRANTED and WGCZ

is DISMISSED WITH PREJUDICE from this action.

        2.       Plaintiff’s Cross-Motion to Amend the Complaint to Add a Count for Successor

Liability and to Add a Party (ECF No. 83) is DENIED.

        3.       Plaintiff’s Amended Complaint is DISMISSED WITH PREJUDICE. 1




        1
           Having dismissed Plaintiff's claims against all named Defendants, Plaintiff's remaining claims
exist solely against Doe Defendants. See Mcginty v. Brennan, No. 15-6855, 2017 WL 1536417, at *3 n.6
(D.N.J. Apr. 27, 2017) (citing Baker v. United States, 642 Fed. App’x. 147, 152 (3d Cir. 2016) (“Case law
is clear that an action cannot be maintained solely against Doe defendants.”); Breslin v. Philadelphia, 92
F.R.D. 764, 765 (E.D. Pa. 1981) (“Given the identification of the remaining defendants only as ‘John
Doe,’ there is no method of serving the complaint in accord with due process, and no way that the action
can otherwise proceed.”)). Accordingly, Plaintiff’s Amended Complaint is dismissed in its entirety. Id.
     Case 2:19-cv-04034-JMY Document 86 Filed 08/03/20 Page 2 of 2




4.       The Clerk of Court is DIRECTED TO CLOSE THIS CASE.

IT IS SO ORDERED.



                                       BY THE COURT:


                                        /s/ John Milton Younge
                                       Judge John Milton Younge




                                   2
